Citation Nr: 0209575	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-10 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of May 2000, which 
reopened the veteran's claim for entitlement to service 
connection for a seizure disorder.  This matter was 
originally on appeal from an April 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California. 

The veteran submitted directly to the Board a written 
statement dated May 13, 2002, in which he took "exception" 
to the RO's September 2001 rating decision in which service 
connection for hypertension as secondary to the service-
connected disability of post traumatic stress disorder was 
denied.  This particular document is not a "notice of 
disagreement" because it has not been filed with the 
regional office, the agency which entered the adverse 
determination.  38 U.S.C.A. § 7105 (b)(1). 


FINDINGS OF FACT

1. Following the Board's May 2000 Remand, the RO obtained 
additional evidence
from the veteran, obtained updated VA outpatient treatment 
records, and afforded the veteran two VA examinations. 

2. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

3. The evidence is at least in relative equipoise that the 
veteran's currently
diagnosed seizure disorder first manifested in service. 

CONCLUSIONS OF LAW

1. The RO complied with the Remand instructions of May 2000.  
Stegall v. West,
11 Vet. App. 268 (1998). 

2. The duty to assist under the Veterans Claim Assistance Act 
of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  A seizure disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R.       
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a review of all of the evidence of record, the Board 
finds that there is an approximate balance of positive and 
negative evidence regarding the issues material to the 
determination of this appeal, and shall give the benefit of 
the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

The veteran's theory of inception of his seizure disorder 
centers on his severe reaction to taking antimalarial pills 
containing Chloroquine, Primaquine, and Dapsone during 
service.  Service medical records dated in March and April of 
1968 indicate that the veteran was eventually diagnosed with 
glucose-six phosphate dehydrogenase deficiency (G-6PD) and 
with hemolytic anemia developed from taking the antimalarial 
pills.  The service medical records further indicate that 
once the veteran's ingestion of these pills ceased, he 
recovered with no treatment required.  Nevertheless, the 
veteran contends that he experienced early symptoms of a 
seizure disorder during service-only at that time, he did 
not know that he was suffering from such disorder.  He 
directs attention to service medical records dated in January 
1968, which show the veteran was seen for complaints of 
blackouts or blindness of 15-30 seconds duration in his right 
eye.  The neurology and ophthalmology examinations were 
negative, but the veteran maintains that he experienced 
further early symptoms of his seizure disorder in March 1968.  
The veteran presented testimony before the RO in July 1981 
and November 1997 that he also experienced a temporary loss 
of consciousness, and complained of a sensation in his mouth, 
weakness in his hand, and nervousness in March 1968.  The 
service medical records do not show that the veteran was 
diagnosed with a seizure disorder during service, however, it 
is the veteran's contention that he suffered the early 
beginnings of a seizure disorder as after service he 
experienced similar symptoms of loss of consciousness or 
blackouts with the onset of petit mal and grand mal seizures 
diagnosed later on. 

There are conflicting opinions of record as to whether the 
veteran's currently diagnosed seizure disorder is related to 
any symptomatology shown in-service.  
Dr. C.C.S.'s opinion, expressed in a report dated in March 
1979, and Dr. G.R.B.'s opinion, expressed in a report dated 
in August 2000, are both favorable to the veteran, as both 
relate the veteran's current seizure disorder to service.  
Dr. C.C.S. contends that the veteran's seizure disorder bears 
some relation to the various stressful incidents that 
occurred while he was in-service.  Dr. G.R.B. opined that the 
veteran suffered from a major motor seizure disorder 
secondary to the hemolytic anemia and the reaction to the 
antimalarial medication.  A VA neurologist's opinion, 
expressed in reports dated in October and December 2000, and 
Dr. S.L.M.'s opinion, expressed in a report dated in December 
2001, are both unfavorable to the veteran.  The VA 
neurologist contends that it is highly unlikely that any of 
the antimalarial medication the veteran took during service 
would cause permanent disability, especially seizures.  Dr. 
S.L.M. contends that hemolytic anemia could be due to the use 
of antimalarial medications, but it was doubtful that this 
would provoke the seizure disorder.  The foregoing opinions 
reflect an approximate balance of positive and negative 
evidence on the issue of whether the veteran's current 
seizure disorder is related to any symptomatology shown in-
service.

Although the veteran's seizure disorder was not diagnosed 
while he was in-service, Drs. C.C.S. and G.R.B.'s opinions 
support the veteran's contention that his symptoms during 
service were manifestations of the seizure disorder that was 
diagnosed later.  In addition, the veteran's lay observation 
of symptoms he experienced constitutes competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Post-
service medical records show a diagnosis of a seizure 
disorder relatively close to the veteran's discharge from 
service and to the one-year presumptive period.  Medical 
records from Kings County Hospital Center show that the 
veteran was hospitalized in July 1970 (one year and seven 
months after the veteran's discharge from service) and 
diagnosed with seizure disorder, idiopathic epilepsy.  During 
that hospital stay, the veteran reported that he was also 
hospitalized in May 1970 (one year and five months after 
service), for a loss of consciousness for 45 minutes and that 
he had been diagnosed with epilepsy.  The claims file 
indicates that those records were destroyed after the 
expiration of six years from the date of treatment pursuant 
to a Queens General Hospital policy, so the veteran's 
historical account is uncontroverted.  The veteran's wife 
submitted a statement in April 1997 that she witnessed the 
veteran suffer seizure episodes in the summer and winter of 
1969, and learned that the veteran suffered a major attack or 
grand mal attack in May 1970.   

Title 38 C.F.R. § 3.303(d) (2001) provides that "[s]ervice 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection."  The Board finds that 
the evidence that the veteran's seizure disorder began during 
his service is at least equal to the evidence against the 
claim.  The experts' opinions which attribute the seizure 
disorder to service are at least as probative as the opinions 
which are unfavorable.  The remaining record does not 
unambiguously provide a sufficient basis to reject the 
favorable opinions.





ORDER

Service connection for a seizure disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

